DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on September 10, 202.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2020 is being considered by the examiner.
Election/Restrictions
Applicant’s election of Device Embodiment 1 (Figs. 1 and 19) in the reply filed on May 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the first lower electrode layer and/or the first upper electrode layer…” in lines 12-13, it is unclear if the applicant means for the first lower and upper electrode layers to be thicker than the second lower electrode layer (as shown in Fig. 1) or if the second lower electrode layer can be thicker than either first lower/upper electrode layer. Therefore, claims 2-15 are rejected because of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0110473).
	Claim 1, Lee disclose (see annotated Fig. 5E below) a semiconductor device, comprising: 	a substrate (SL, source layer, under broadest reasonable interpretation (BRI) SL may be considered a substrate for the device, Para [0030]) having a lower stack structure (lower) thereon, said lower stack structure (lower) comprising an alternating vertical arrangement (lower comprises alternating vertical arrangements of ILD and CP) a plurality of lower insulating layers (ILD in lower, insulating layers, Para [0084]) and a plurality of lower electrode layers (CP in lower, conductive patterns, Para [0084]), and said plurality of lower electrode layers including at least first (L1) and second lower electrode layers (L2); 	an upper stack structure (upper) on (upper on lower) the lower stack structure, said upper stack structure comprising an alternating vertical arrangement  (lower comprises alternating vertical arrangements of ILD and CP) of a plurality of upper insulating layers (ILD/111 in upper, insulating layers/inter-stack insulating layer, Para [0073], [0084]) and a plurality of upper electrode layers (CP in upper, conductive patterns, Para [0084]), and said plurality of upper electrode layers including at least first (U1) and second upper electrode layers (U2); and 	a channel structure (PS, pillar-structure, Para [0029]) extending at least partially through the upper stack structure and at least partially through the lower stack structure (PS extends through upper and lower); 	wherein the first lower electrode layer or the first upper electrode layer is thicker than the second lower electrode layer (U1 portion is laterally thicker than L2 portion) ; 	wherein at least one of the plurality of lower insulating layers and at least one of the plurality of upper insulating layers are disposed between the first lower electrode layer and the first upper electrode layer (111 and top ILD in lower is disposed between L1 and U1); 	wherein, among the plurality of lower electrode layers, the first lower electrode layer is disposed nearest an interface between the lower stack structure and the upper stack structure (L1 is nearest CP of lower to interface of lower and upper); and 		wherein, among the plurality of upper electrode layers, the first upper electrode layer is disposed nearest the interface (U1 is nearest CP of upper nearest interface of lower and upper).

    PNG
    media_image1.png
    822
    800
    media_image1.png
    Greyscale

Claim 7, Lee discloses (see annotated Fig. 5E above) the semiconductor device of Claim 1, wherein the plurality of lower insulating layers includes a first lower insulating layer (top ILD of lower, hereinafter “ILD1”) extending between the first lower electrode layer and the first upper electrode layer (ILD1 extends vertically between L1 and U1).	Claim 10, Lee discloses (see annotated Fig. 5E above) the semiconductor device of Claim 1, wherein a fourth one of the plurality of upper electrode layers (U4) extends between the first and second upper electrode layers and is thicker than the second upper electrode layer (U4 extends vertically between U1 and U2 and is laterally thicker than U2).	Claim 11, Lee discloses (see annotated Fig. 5E above) the semiconductor device of Claim 1, wherein at least one of the plurality of upper insulating layers extends between the first upper electrode layer and the lower stack structure (111 extends between U1 and lower).	Claim 12, Lee discloses (see annotated Fig. 5E above) the semiconductor device of Claim 1, wherein a third one (L3) of the plurality of lower electrode layers extends between the second lower electrode layer and the substrate (L3 is between L2 and SL) and is thicker than the second lower electrode layer (L3 is laterally thicker than L2).	Claim(s) 1, 4-8 , 13, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (US Pat. No. 9,960,181).	Claim 1, Cui discloses (see annotated Fig. 23 below) a semiconductor device, comprising: 	a substrate (8, substrate, Col. 6, lines: 23-26) having a lower stack structure (lower) thereon, said lower stack structure comprising an alternating vertical arrangement (lower has alternating vertical arrangement of 146 and 132) of a plurality of lower insulating layers (132/165, first insulating layers/dielectric material portion, Col. 9, lines: 18-20, Col. 11, lines: 10-20) and a plurality of lower electrode layers (146, electrically conductive layers, Col. 22, lines: 36-40), and said plurality of lower electrode layers (146) including at least first (L1) and second lower electrode layers (L2); 	an upper stack structure (upper) on the lower stack structure (upper on lower), said upper stack structure comprising an alternating vertical arrangement (upper has alternating vertical arrangement of 246 and 232)  of a plurality of upper insulating layers (232, second insulating layers, Col. 14, lines: 13-16) and a plurality of upper electrode layers (246, electrically conductive layers, Col. 22, lines: 36-40), and said plurality of upper electrode layers (246) including at least first (U1) and second upper electrode layers (U2); and 	a channel structure (50/60/11, memory film/vertical semiconductor channel/semiconductor pedestal, Col. 21, lines: 4-10, Col. 23, lines: 40-50) extending at least partially through the upper stack structure and at least partially through the lower stack structure (50/60/11 extends through upper and lower); 	wherein the first lower electrode layer or the first upper electrode layer is thicker than the second lower electrode layer (U1 is laterally thicker than L2); 	wherein at least one of the plurality of lower insulating layers and at least one of the plurality of upper insulating layers are disposed between the first lower electrode layer and the first upper electrode layer (topmost 132 and lowermost 232 are disposed between L1 and U1); 	wherein, among the plurality of lower electrode layers, the first lower electrode layer is disposed nearest an interface between the lower stack structure and the upper stack structure (L1 is nearest interface between lower and upper); and 		wherein, among the plurality of upper electrode layers, the first upper electrode layer is disposed nearest the interface (U1 is nearest interface between lower and upper).

    PNG
    media_image2.png
    718
    980
    media_image2.png
    Greyscale

	Claim 4, Cui discloses (see annotated Fig. 23 above) the semiconductor device of Claim 1, wherein the first upper electrode layer is thicker than the second upper electrode layer (U1 is laterally thicker than U2).	Claim 5, Cui discloses (see annotated Fig. 23 above) the semiconductor device of Claim 4,  wherein the second upper electrode layer and the second lower electrode layer have substantially the same thicknesses (U2 and L2 have substantially the same vertical thicknesses).	Claim 6, Cui discloses (see annotated Fig. 23 above) the semiconductor device of Claim 4,   wherein the first and second lower electrode layers have substantially the same thicknesses (L1 and L2 have substantially the same vertical thicknesses).	Claim 7, Cui discloses (see annotated Fig. 23 above) the semiconductor device of Claim 1, wherein the plurality of lower insulating layers (132/165) includes a first lower insulating layer (top 132 and 165, hereinafter “ILD1”) extending between the first lower electrode layer and the first upper electrode layer (ILD1 extends vertically between L1 and U1).	Claim 8, Cui discloses (see annotated Fig. 23 above) the semiconductor device of Claim 7, wherein the first lower insulating layer is thicker (ILD1 is thicker than ILD2) than a second lower insulating layer (ILD2), which extends between the first lower insulating layer and the substrate (ILD2 extends between portions of ILD1 and 8).	Claim 13, Cui discloses (see annotated Fig. 23 above) the semiconductor device of Claim 1, further comprising: 	a horizontal conductive layer (10, planar semiconductor layer doped, Col. 8, lines: 42-60) extending between the substrate and the lower stack structure (10 vertically extends between 8 and lower); 	a support (lowermost 132, hereinafter “support”) extending between the horizontal conductive layer and the lower stack structure (support extends vertically between 10 and lower); and 		a connecting conductive layer (76, backside contact via structure, Col. 23, lines: 58-60) extending between the horizontal conductive layer and the support (76 extends between 10 and support); 	wherein the channel structure extends through the upper stack structure, the lower stack structure and the support, and into an inside of the horizontal conductive layer (50/60/11 extends through upper, lower, support, and inside of 10).	Claim 15, Cui discloses (see annotated Fig. 23 above) the semiconductor device of Claim 13, further comprising a plurality of transistors (transistors comprised of 150/152/158, Col. 6, lines: 45-57, hereinafter “transistors”) extending between the substrate and the horizontal conductive layer (transistors extend between 8 and 10).	Claim 16, Cui discloses (see annotated Fig. 23 below) a semiconductor memory device, comprising: 	a horizontal conductive layer (10, planar semiconductor layer doped, Col. 8, lines: 42-60) on (10 on 8) a substrate (8, substrate, Col. 6, lines: 23-26); 	a lower stack structure (lower) on the horizontal conductive layer (lower is on 10), said lower stack structure comprising an alternating vertical arrangement (lower has alternating vertical arrangement of 146 and 132) of a plurality of lower insulating layers (132/165/232, first insulating layers/dielectric material portion/second insulating layers, Col. 9, lines: 18-20, Col. 11, lines: 10-20, Col. 14, lines: 13-16)  and a plurality of lower electrode layers (146/246, electrically conductive layers, Col. 22, lines: 36-40); 	an upper stack structure (upper) on the lower stack structure (upper on lower), said upper stack structure comprising an alternating vertical arrangement (upper has alternating vertical arrangement of 246 and 232)  of a plurality of upper insulating layers (232, second insulating layers, Col. 14, lines: 13-16) and a plurality of upper electrode layers (246, electrically conductive layers, Col. 22, lines: 36-40); 	a channel structure (50/60/11/63, memory film/vertical semiconductor channel/semiconductor pedestal/drain regions, Col. 21, lines: 4-10, Col. 23, lines: 40-50, Col. 26, lines: 55-60) extending through the upper stack structure and the lower stack structure and into an inside of the horizontal conductive layer (50/60/11 extends through upper, lower, and into 10); and 	a bit line (98, bit line connection structures, Col. 26, lines: 43-65) on the upper stack structure (98is on upper), which is electrically connected the channel structure (98 is connected to 63) ; 	wherein a first one (L1) of the lower electrode layers disposed nearest an interface between the lower stack structure and the upper stack structure relative to all other ones of the lower electrode layer (L1 is nearest 146 in lower to the interface) is thicker than a second one (L2) of the lower electrode layers (L1 is laterally thicker than L2) , which extends between the first lower electrode layer and the substrate (L2 extends between L1 and 8); and 	wherein at least one of the plurality of lower insulating layers and the plurality of upper insulating layers directly contacts the interface (IL1 directly contacts interface between upper and lower).	

    PNG
    media_image3.png
    718
    980
    media_image3.png
    Greyscale
	Claim 18, Cui discloses (see annotated Fig. 23 below) a semiconductor memory device, comprising:	a horizontal conductive layer (10, planar semiconductor layer doped, Col. 8, lines: 42-60) on (10 on 8) a substrate (8, substrate, Col. 6, lines: 23-26);	a lower stack structure (lower) on the horizontal conductive layer (lower is on 10), the lower stack structure comprising a plurality of lower insulating layers (132/165, first insulating layers/dielectric material portion, Col. 9, lines: 18-20, Col. 11, lines: 10-20)  and a plurality of lower electrode layers (146, electrically conductive layers, Col. 22, lines: 36-40) which are alternately repeatedly stacked (146 and 132/165 are alternately stacked); 	an upper stack structure (upper) on the lower stack structure (upper on lower), the upper stack structure comprising a plurality of upper insulating layers (232, second insulating layers, Col. 14, lines: 13-16)  and a plurality of upper electrode layers (246, electrically conductive layers, Col. 22, lines: 36-40) which are alternately repeatedly stacked (232 and 246 are alternated stacked); 	a channel structure (50/60/11/63, memory film/vertical semiconductor channel/semiconductor pedestal/drain regions, Col. 21, lines: 4-10, Col. 23, lines: 40-50, Col. 26, lines: 55-60) extending through the upper stack structure and the lower stack structure and into an inside of the horizontal conductive layer (50/60/11/63 extends through upper, lower, and into an inside of 10); and 	a bit line (98, bit line connection structures, Col. 26, lines: 43-65) on the upper stack structure (98 is on upper),  and electrically connected to the channel structure (98 is connected to 63); 	wherein a first upper electrode layer (U1) disposed nearest an interface between the lower stack structure and the upper stack structure relative to all other ones of the plurality of upper electrode layers (U1 is nearest 246 to interface between upper and lower) is thicker than a second upper electrode layer (U2) extending adjacent a center of the upper stack structure (U1 is thicker than U2 which is adjacent a center of upper); and 
	wherein at least one of the plurality of lower insulating layers and the plurality of upper insulating layers directly contacts the interface (topmost 132 and lowermost 232 directly contact interface between lower and upper).	

    PNG
    media_image4.png
    718
    980
    media_image4.png
    Greyscale
	Claim 20, Cui discloses (see annotated Fig. 23 above) wherein a first lower electrode layer (topmost 146 in lower, hereinafter “L1”) extending nearest the interface relative to all other ones of the plurality of lower electrode layers (L1 extends near interface and is nearest the interface) has a thickness substantially equal (L1 has a substantially equal vertical thickness to L2) to a thickness of a second lower electrode layer (second topmost 146 in lower, hereinafter “L2”) extending adjacent a center of the lower stack structure (L2 extends adjacent a center of lower).
	Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (US Pat. No. 9,960,181) alternate rejection.	Claim 18, Cui discloses (see annotated Fig. 23 below) a semiconductor memory device, comprising:	a horizontal conductive layer (10, planar semiconductor layer doped, Col. 8, lines: 42-60) on (10 on 8) a substrate (8, substrate, Col. 6, lines: 23-26);	a lower stack structure (lower) on the horizontal conductive layer (lower is on 10), the lower stack structure comprising a plurality of lower insulating layers (132/165, first insulating layers/dielectric material portion, Col. 9, lines: 18-20, Col. 11, lines: 10-20)  and a plurality of lower electrode layers (146, electrically conductive layers, Col. 22, lines: 36-40) which are alternately repeatedly stacked (146 and 132/165 are alternately stacked); 	an upper stack structure (upper) on the lower stack structure (upper on lower), the upper stack structure comprising a plurality of upper insulating layers (232, second insulating layers, Col. 14, lines: 13-16)  and a plurality of upper electrode layers (246, electrically conductive layers, Col. 22, lines: 36-40) which are alternately repeatedly stacked (232 and 246 are alternated stacked); 	a channel structure (50/60/11/63, memory film/vertical semiconductor channel/semiconductor pedestal/drain regions, Col. 21, lines: 4-10, Col. 23, lines: 40-50, Col. 26, lines: 55-60) extending through the upper stack structure and the lower stack structure and into an inside of the horizontal conductive layer (50/60/11/63 extends through upper, lower, and into an inside of 10); and 	a bit line (98, bit line connection structures, Col. 26, lines: 43-65) on the upper stack structure (98 is on upper),  and electrically connected to the channel structure (98 is connected to 63); 	wherein a first upper electrode layer (U1) disposed nearest an interface between the lower stack structure and the upper stack structure relative to all other ones of the plurality of upper electrode layers (U1 is nearest 246 to interface between upper and lower) is thicker than a second upper electrode layer (U2) extending adjacent a center of the upper stack structure (U1 is thicker than U2 which is adjacent a center of upper); and 
wherein at least one of the plurality of lower insulating layers and the plurality of upper insulating layers directly contacts the interface (lowermost 232 directly contact interface between lower and upper).	
    PNG
    media_image5.png
    699
    970
    media_image5.png
    Greyscale
	Claim 19, Cui discloses (see annotated Fig. 23 above) wherein a first lower electrode layer (L1) extending nearest the interface relative to all other ones of the plurality of lower electrode layers (L1 is nearest 246 in lower closest to interface) is thicker than a second lower electrode layer (L2) extending adjacent a center of the lower stack structure (L1 is laterally thicker than L2 which extends adjacent center of lower).	Claim(s) 1-3 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2018/0358371).	Claim 1, Hwang discloses (see annotated Fig. 2B below) a semiconductor device, comprising: 	a substrate (193, protection layer, under BRI considered substrate, Para [0060]) having a lower stack structure (lower) thereon, said lower stack structure (lower) comprising an alternating vertical arrangement (lower comprises alternating vertical arrangements of 120/111/BX and GP) of a plurality of lower insulating layers (120/111/BX, insulating layers/buffer layer/buried insulating layer, Para [0052], [0055]) and a plurality of lower electrode layers (GP, gate electrodes, Para [0078]), and said plurality of lower electrode layers including at least first (L1) and second lower electrode layers (L2); 	an upper stack structure (upper) on the lower stack structure (upper is on lower), said upper stack structure comprising an alternating vertical arrangement (upper comprises alternating vertical arrangements of 120/111/BX and GP) of a plurality of upper insulating layers (120/111/BX, insulating layers/buffer layer/buried insulating layer, Para [0052], [0055]) and a plurality of upper electrode layers (GP, gate electrodes, Para [0078]),and said plurality of upper electrode layers including at least first (U1) and second upper electrode layers (U2); and 	a channel structure (upper and lower VS, vertical structures, Para [0081]) extending at least partially through the upper stack structure (upper VS extends through upper) and at least partially through the lower stack structure (lower VS extends through lower); 	wherein the first lower electrode layer or the first upper electrode layer is thicker than the second lower electrode layer (L1 and U1 are laterally thicker than L2); 	wherein at least one of the plurality of lower insulating layers and at least one of the plurality of upper insulating layers are disposed between the first lower electrode layer and the first upper electrode layer (111/BX of upper and lower are disposed between L1 and U1); 	wherein, among the plurality of lower electrode layers, the first lower electrode layer (L1 is nearest interface) is disposed nearest an interface between the lower stack structure and the upper stack structure (interface is formed by 10F and 10S, hereinafter “interface”); and 		wherein, among the plurality of upper electrode layers, the first upper electrode layer is disposed nearest the interface (U1 is nearest interface).

    PNG
    media_image6.png
    741
    900
    media_image6.png
    Greyscale

	Claim 2, Hwang discloses (see annotated Fig. 2B above) the semiconductor device of Claim 1, wherein the first lower electrode layer is thicker than the second lower electrode layer (L1 is laterally thicker than L2); 	wherein the second lower electrode layer extends adjacent a center of the lower stack structure (L2 extends adjacent a center of lower); and 	wherein the second upper electrode layer extends adjacent a center of the upper stack structure (U2 extends adjacent a center of upper).	Claim 3, Hwang discloses (see annotated Fig. 2B above) the semiconductor device of Claim 2, wherein the first upper electrode layer and the second upper electrode layer have substantially the same thicknesses (U1 and U2 have substantially the same vertical thicknesses).	Claim 16, Hwang discloses (see annotated Fig. 2B below) a semiconductor memory device, comprising: 	a horizontal conductive layer (lower IL2/BL, interlayered insulating layer/bit lines, Para [0081]) on (lower IL2/BL is on 193) a substrate (193, protection layer, under BRI considered substrate, Para [0060]); 	a lower stack structure (lower) on the horizontal conductive layer (lower is on lower BL), said lower stack structure comprising an alternating vertical arrangement (lower comprises alternating vertical arrangements of 120/111/BX and GP) of a plurality of lower insulating layers(120/111/BX, insulating layers/buffer layer/buried insulating layer, Para [0052], [0055]) and a plurality of lower electrode layers (GP, gate electrodes, Para [0078]);		an upper stack structure (upper) on the lower stack structure (upper is on lower), said upper stack structure comprising an alternating vertical arrangement (upper comprises alternating vertical arrangements of 120/111/BX and GP) of a plurality of upper insulating layers (120/111/BX, insulating layers/buffer layer/buried insulating layer, Para [0052], [0055]) and a plurality of upper electrode layers (GP, gate electrodes, Para [0078]);	a channel structure (lower and upper VS/64, vertical structure/bit line contacts, Para [0058]) extending through the upper stack structure (upper VS extends through upper) and the lower stack structure (lower VS extends through lower) and into an inside of the horizontal conductive layer (64 extends into an inside of lower IL2/BL); and 	a bit line (upper BL, bit line, Para [0058]) on the upper stack structure (upper BL is on upper), which is electrically connected the channel structure (upper BL is connected to upper 164); 	wherein a first one (L1) of the lower electrode layers disposed nearest (L1 is nearest interface) an interface (interface is formed by 10F and 10S, hereinafter “interface”) between the lower stack structure and the upper stack structure (interface is between lower and upper) relative to all other ones of the lower electrode layer is thicker (L1 is laterally thicker than L2) than a second one (L2) of the lower electrode layers, which extends between the first lower electrode layer and the substrate (L2 extends between L1 and 193); and 	wherein at least one of the plurality of lower insulating layers and the plurality of upper insulating layers directly contacts the interface (BX of upper and lower directly contact interface).	
    PNG
    media_image7.png
    741
    900
    media_image7.png
    Greyscale


	Claim 17, Hwang discloses (see annotated Fig. 2B above) the semiconductor device of Claim 16, wherein a first lower insulating layer (BX of lower, hereinafter “ILD1”) extending nearest the interface among the plurality of lower insulating layers (ILD1 extends nearest interface) is thicker (ILD1 is laterally thicker than ILD2) than a second lower insulating layer (ILD2) extending adjacent a center of the lower stack structure (ILD2 extends adjacent a center of lower); and 	wherein the first lower insulating layer directly contacts the interface (ILD1 directly contacts interface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cui (US Pat. No. 9,960,181) as applied to claim 1 above, and further in view of Baenninger (US 2015/0255481) .
Claim 9, Cui discloses the semiconductor device of Claim 1.	Cui does not explicitly disclose wherein a third one of the plurality of upper electrode layers extends farthest from the interface relative to all other ones of the plurality of upper electrode layers, and is thicker than the second upper electrode layer.	However, Baenninger discloses (Fig. 4A) a topmost electrode layer may be thicker than the middle word lines (SGDL is vertically thicker than WLL3-WLL6 for example, Para [0078]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have a larger top control gate as they can comprise multiple sublayers to form a select memory device (Baenninger, Para [0081]).	As a result Cui in view of Baenninger teach the farthest upper electrode from the interface would be thicker vertically.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cui (US Pat. No. 9,960,181) as applied to claim 13 above, and further in view of Tsutsumi (US Pat. No. 10,748,925).
	Claim 14, Cui discloses the semiconductor device of Claim 13.	Cui does not explicitly disclose wherein the channel structure comprises a channel layer, a blocking layer disposed outside the channel layer, a charge storage layer disposed between the channel layer and the blocking layer, and a tunnel insulating layer disposed between the channel layer and the charge storage layer; and wherein the connecting conductive layer contacts the channel layer while extending through the blocking layer, the charge storage layer and the tunnel insulating layer.	However, Tsutsumi discloses (Fig. 45A) a channel structure (50/260, memory film/semiconductor channel, Col. 22, lines: 54-65, Col. 27, lines: 5-8 )  comprises a channel layer (60, epitaxial semiconductor channel, Col. 27, lines: 5-8 ), a blocking layer (52, blocking dielectric, Col. 22, lines: 54-65) disposed outside the channel layer (52 disposed outside of 60), a charge storage layer (54, charge storage layer, Col. 22, lines: 54-65) disposed between the channel layer and the blocking layer (54 is between 60 and 52), and a tunnel insulating layer (56, tunneling dielectric layer, Col. 22, lines: 54-65)  disposed between the channel layer and the charge storage layer (56 is disposed between 60 and 54); and 	wherein a connecting conductive layer (114, source contact layer, Col. 47, lines: 1-6) contacts the channel layer while extending through the blocking layer, the charge storage layer and the tunnel insulating layer (114 contacts 60 while extending through 52/54/56).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the source contact and channel structure of Tsutsumi as it can help provide high on-current and low leakage current to the device (Tsutsumi, Col. 53, lines: 22-39).	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819